department of the treasury internal_revenue_service te_ge eo examination fulton street room brookiyn ny tax_exempt_and_government_entities_division number release date legend org organization name uil xx date address address org address date date taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia january 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you have not established that you are observing the conditions required for the continuation of an exempt status sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with sec_6033 and revrul_59_95 we have determined that the organization has not established that it is observing the conditions required for continuation of exempt status we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures form_6018 publication report of examination marsha a ramirez director exempt_organizations examinations letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer org explanation of items december 20xx year period ended schedule no or exhibit 20020xx title 20xx01 c revocation facts org adopted on september 19xx and filed its articles of incorporation september 120xx 19xx org applied for exemption taxpayer received a determination_letter dated february 20xx recognizing it as a 20xx01 c taxpayer has not filed forms for the years ending december 20xx 20020xx on february 20xx taxpayer received notice_and_demand for its failure_to_file forms for the years ending december 20xx 20020xx the notice_and_demand warned that the result of not filing within ninety days may be initiation of termination of exempt tax status plus failure_to_file penalties applicable law internal_revenue_code sec_6652 failure_to_file certain information returns registration statements etc c returns by exempt_organizations and by certain trusts - c annual returns under sec_6033 or a - c a penalty on organization -in the case of - c a i a failure_to_file a return required under sec_6033 relating to returns by exempt_organizations or sec_6012 relating to returns by political organizations on the date and in the manner prescribed therefor determined with regard to any extension of time for filing or c a ii a failure to include any of the information required to be shown ona return filed under sec_6033 or sec_6012 or to show the correct information there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year in the case of an organization having gross_receipts exceeding dollar_figure for any year with respect to the return required under sec_6033 or sec_6012 for such year the first sentence of this subparagraph shall be applied by substituting dollar_figure for dollar_figure and in lieu of applying the second sentence of this subparagraph the maximum penalty under this subparagraph shall not exceed dollar_figure c b managers - form 886-a rrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer org explanation of items december 20xx year period ended schedule no or exhibit 20020xx c b i in general -the secretary may make a written demand on any organization subject_to penalty under subparagraph a specifying therein a reasonable future date by which the return shall be filed or the information furnished for purposes of this subparagraph c b ii failure to comply with demand -if any person fails to comply with any demand under clause i on or before the date specified in such demand there shall be paid_by the person failing to so comply dollar_figure for each day after the expiration of the time specified in such demand during which such failure continues the maximum penalty imposed under this subparagraph on all persons for failures with respect to any return shall not exceed dollar_figure c c public inspection of annual returns and reports -in the case of a failure to comply with the requirements of sec_6104 with respect to any annual return on the date and in the manner prescribed therefor determined with regard to any extension of time for filing or report required under sec_527 there shall be paid_by the person failing to meet such requirements dollar_figure for each day during which such failure continues the maximum penalty imposed under this subparagraph on all persons for failures with respect to any return or report shall not exceed dollar_figure taxpayer’s position org has agreed to file forms for the years ending december 20xx 20020xx no forms for the years ending december 20xx 20020xx have been filed argument org has not filed forms for the years ending december 20xx 20020xx org no longer operates as a tax exempt entity in accordance with 20xx01 c conclusion org’s status as a tax exempt_organization should be revoked form 886-a crev department of the treasury - internal_revenue_service page -2-
